Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2004

USA v. DelValle
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4431




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. DelValle" (2004). 2004 Decisions. Paper 507.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/507


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL




            IN THE UNITED STATES COURT
                     OF APPEALS
                FOR THE THIRD CIRCUIT


                        NO. 03-4431


              UNITED STATES OF AMERICA

                              v.

                     JOSE DELVALLE
                        Appellant




             On Appeal From the United States
                        District Court
           For the Eastern District of Pennsylvania
           (D.C. Crim. Action No. 03-cr-00230-1)
           District Judge: Hon. Legrome D. Davis




       Submitted Pursuant to Third Circuit LAR 34.1(a)
                        July 1, 2004


BEFORE: AM BRO, ALDISERT and STAPLETON, Circuit Judges


                (Opinion Filed: July 9, 2004)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Jose DelValle pled guilty to distribution of crack cocaine. He was

sentenced to twenty months of incarceration. On appeal, he argues only that the District

Court “erred in not granting a downward departure on the grounds that this case departed

from the ‘heartland’ of the sentencing guidelines.” Appellant’s Br/ at 8.

       As appellant acknowledges, the District Court recognized that it had the authority

to depart. It necessarily follows that we lack jurisdiction to review its decision not to

depart. United States v. Vitale, 159 F.3d 810 (3d Cir. 1998); United States v. Denardi,

892 F.2d 269 (3d Cir. 1989).

       The appeal will be dismissed for lack of jurisdiction.




                                              2